Case 18-52130-grs        Doc 25     Filed 03/20/19 Entered 03/20/19 13:00:19            Desc Main
                                    Document      Page 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

IN RE:
RUSSELL O. RIDDELL
NANCY RIDDELL
DEBTORS                                                                      CASE NO. 18-52130


                              TRUSTEE’S REPORT AND
                        RECOMMENDATION AS TO CONFIRMATION

Confirmation: NOT RECOMMENDED

       1.      The following documents were not provided to the trustee: current paystubs for

Nancy Riddell.

       2.      Consumer Portfolio Services, Inc. filed an objection to confirmation of the plan.

[Doc. 18]. Any changes in valuation of collateral, interest rate, or treatment of secured claims

required to resolve the objection might affect feasibility of the plan.

       3.      Schedule J reflects an expense for a payment to Rent-A-Center of $190.00. The

trustee requests that the debtors provide the date on which the final payment for this obligation is

due. If the final payment occurs during the course of the plan, amend the plan to increase plan

payments by the amount of the rental payment in the month after the final rental payment is due.

       4.      The trustee objects to the debtors’ budgeted expense of $250.00 for student loans.

The debtors testified that the required payment on the student loans is approximately $112.00.

Payment of the student loans in an amount more than twice the required amount results in the

debtors paying the student loan claims in full during their chapter 13 plan. At the same time the

trustee estimates the proposed plan will pay a 21% dividend to the debtors’ other general

unsecured creditors. The Code allows debtors to separately classify unsecured claims, but the

separate classification may not discriminate unfairly against any class. 11 U.S.C. § 1322(b)(1).

Payment in full to one class while providing a 21% dividend to another class is discriminatory
Case 18-52130-grs        Doc 25    Filed 03/20/19 Entered 03/20/19 13:00:19        Desc Main
                                   Document      Page 2 of 2

and not allowed by the Bankruptcy Code. Debtors should increase the plan payment by $138.00,

the difference between the required student loan payments and the amount budgeted for the

student loan payments.


                                           Beverly M. Burden, Chapter 13 Trustee

                                           By:     /s/ Cheryl E. James
                                                   Cheryl E. James,
                                                   Attorney for Trustee
                                                   Ky. Bar ID: 88883
                                                   P.O. Box 2204
                                                   Lexington, KY 40588-2204
                                                   (859) 233-1527
                                                   notices@ch13edky.com



                                  CERTIFICATE OF SERVICE

       The foregoing was served via ECF on Laura Kincheloe, Esq. on March 20, 2019.

                                           Beverly M. Burden, Chapter 13 Trustee

                                           By:     /s/ Cheryl E. James
                                                   Cheryl E. James,
                                                   Attorney for Trustee




                                              2
